IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JAIMARIA BODOR Civil Action
; .
Sih mere . No.: 5:19-cv-05787
ORDER
AND NOW, this day of 20 ~~, itis hereby
ORDERED that the application of Alice Buttrick , Esquire,

 

to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) is

[| GRANTED.!
[| DENIED.

 

 

' This Court's Local Civil Rules require attorneys, including those admitted pro hac vice, to complete the registration
process for the Court's ECF system. Instructions and forms are available on the Court website.

 
DocuSign Envelope ID: S0ABBOF0-5F 7E-4F5A-B55B-DB2C9EFF2832
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OFPENNSYLVANIA
5:19-cv-05787

Civil Action No#

APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT
PURSUANT TO LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b}

|, APPLICANT’S STATEMENT.

Alice Buttrick the undersigned, am an attorney who is not currently admitted to

either the bar of this court or the bar of the Supreme Court of Pennsylvania, and | hereby apply for admission to practice In this
court pursuant to Local Rule of Civil Procedure 83.5.2(b}, and am submitting a check, number , for the $40.00 admission

 

 

 

 

 

 

 

 

 

 

 

fee.
A. state that! am currently admitted to practice in the following state jurisdictions:
New York 05/2016 5444120
(State where admitted) (Admission date) (Attorney Identification Number)
(State where admitted) (Admission date) (Attorney Identification Number)
(State where admitted) (Admission date) (Attorney Identification Number)
B, i state that! am currently admitted to practice in the following federaljurisdictions:
(Court where admitted) {Admission date) (Attorney Identification Number)
(Court where admitted) “(Admission date) (Attorney Identification Number)
(Court where admitted) (Admission date) (Attorney Identification Number)
C. I state that i am at present a member of the aforesaid bars in good standing, and that | will demean myself as an attorney

fli. Dutticle

AD5843F64-06F440...

of this court uprightly and according to "Cte Bute and defend the Constitution of the United States.

fam entering my appearance for .
(Applicant’s Signature)

07/28/2020

(Date)

 

Name of Applicant's Firm Justice Catalyst Law

 

 

 

 

Address 81 Prospect St., Brooklyn, NY 11201
Telephone Number (51 8) 732-6703
Email Address abuttrick @justicecatalyst.org

 

| declare under penalty of perjury that the foregoing is true and correct,

07/28/2020 (ia. Buick

Executed on te _ ADSRUSFEeoRAsS
(Date) (Applicant’s Signature}

04/20

 
ll, SPONSOR'S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

The undersigned member of the bar of the United States District Court for the Eastern District of Pennsylvania
hereby moves for theadmission of Alice Buttrick to practice
in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that | know (or after reasonable inquiry believe)
that the applicant is a member in good standing of the above- referenced state and federal courts and that the applicant's
private and personal character is good. | certify that this application form was on this date mailed, with postage prepaid, to
all interested counsel,

CARY L. FLITTER 10/81 35047

_ (Sponsor’s Name) (Sponsor’§ Signature) (Admission date) (Attorney
Identification No.)

 

 

SPONSOR'S OFFICE ADDRESS AND TELEPHONE NUMBER:

Flitter Milz, P.C., 450 N. Narberth Avenue, Suite 101, Narberth, PA 19072 (610) 822-0782

 

 

 

 

i declare under penalty of perjury that the foregoing is true and correct.
7/31/20 la |

Executed on
(Date) ({Sponso Xe Signature)

 

 

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR Civil Action
,
MAXIMUS FEDERAL SERV No.: 5:19-cv-05787

CERTIFICATE OF SERVICE

Alice Buttrick

 

| declare under penalty of perjury that a copy of the application of
Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant proposed

Order which, if granted, would permit such practice in this court was served as follows: VIA ECE NOTICE

Ryan L, DiClemente, Esquire,
Saul Ewing Arnstein & Lehr, LLP
650 College Road East

Suite 400

Princeton, NJ 08540-6603

 

(Signature of Attorney)
CARY L. FLITTER

 

(Name of Attorney)
Plaintiff

 

(Name of Moving Party)

7/31/20

 

(Date)

 
